       Case 3:20-cv-00117-BSM Document 6 Filed 07/13/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

WALTER LEE BLACK                                                           PLAINTIFF
ADC #135073

v.                        CASE NO. 3:20-CV-00117-BSM

RHONDA R. THOMAS                                                          DEFENDANT


                                    JUDGMENT
     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 13th day of July, 2020.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
